Citation Nr: 1824007	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis. 

2.  Entitlement to service connection for hypertension as secondary to the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1987.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during an October 2015 Travel Board hearing; a transcript is of record.  These issues remain as the only ones on which testimony was taken.  Issues concerning ratings for diabetes and peripheral neuropathy were remanded for a statement of the case.  Development on that matter is ongoing, and is the subject of a separate appeal to the Board.

The Board previously remanded this case for additional development in December 2015.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The competent and probative evidence does not establish that the Veteran is currently diagnosed with or shown to have continuing sinusitis.  


CONCLUSION OF LAW

The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks service connection for chronic sinusitis.  In January 2010, the RO issued a letter which advised the Veteran of the criteria for service connection.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file. The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's December 2015 remand instructions have been complied with as to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

No further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran originally filed a claim for service connection for chronic rhinitis/sinusitis.  He has been granted service connection for chronic rhinitis.  Now, he seeks service connection for chronic sinusitis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107 (2012).  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

Specifically, the Board finds that there is no current diagnosis or other competent finding of chronic sinusitis in the record.  Symptoms or clinical findings, such as laboratory findings (e.g., high cholesterol), are not disabilities within the law.  Absent evidence of a current disability, a claim for service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the Veteran filed his claim for service connection for chronic rhinitis/sinusitis in January 2010.  In the January 2017 VA examination, the Veteran was found to have allergic rhinitis (claimed as rhinitis) and the examiner concluded that it was as likely as not that his rhinitis was chronic and was caused by or related to the in-service symptoms and findings of allergic rhinitis.  The Veteran is now service connected for his rhinitis.  

Unlike his rhinitis, however, the January 2017 examiner found that there was insufficient evidence to warrant or confirm a current diagnosis of acute or chronic sinusitis or its residuals based on the findings in the June 2010 VA examination, where the Veteran described his current symptoms for the condition as breathing through the mouth and post nasal drip, congestion mostly upon waking up in the morning with headaches around his eyes, dyspnea at rest and with exertion, clear sometimes yellowish nasal discharge, and speech impairment or nasal regurgitation.  

A review of the medical evidence of record reveals that the most recent treatment for the Veteran's rhinitis/sinusitis condition was documented in an October 2010 private treatment record.  There, the note indicates that the Veteran was on medication, Entex, for "sinusitis" and he reported to take the medication once a year with good treatment outcomes.  However, this "sinusitis" was more likely than not allergic rhinitis because the Veteran was diagnosed with allergic rhinitis in July 1999 when he complained of sinus congestion and drainage with frontal headaches, runny nose, and post nasal drips.  Further, during that visit, the Veteran was diagnosed with allergic rhinitis and prescribed Entex to treat allergic rhinitis.  No diagnosis of sinusitis was given.  This record, contained in the Veteran's claims file, has been reviewed by the VA examiners in January 2017 and April 2017, both of whom determined that there was no current diagnosis of sinusitis.  

For the foregoing reasons, the Board finds that the record does not contain a competent medical diagnosis for sinusitis.  

The Board has considered the Veteran's statements regarding his sinusitis.  However, the Veteran has not reported a contemporaneous medical diagnosis and his described symptoms during the course of the appeal have been considered the VA examiner and have been determined not to constitute sinusitis.  Although he is competent to provide lay evidence of his symptoms and the Board finds him credible, he is not competent to identify a sinusitis or to distinguish it from rhinitis, as such a diagnosis requires clinical testing and medical training and knowledge which he does not possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, to the extent that his submission of the claim can be construed as a lay assertion of a diagnosis of chronic lymphadenitis, such an assertion is not competent. Therefore, without evidence of a current diagnosis, the Veteran's claim of service connection is denied.


ORDER

Entitlement to service connection for chronic sinusitis is denied. 

REMAND

For the issue of service connection for hypertension, a remand is required because the medical opinion concerning aggravation provided in the January 2017 VA examination needs clarification.  

In June 2010 VA examination, the examiner opined that the Veteran's hypertension is less likely than not secondary to his diabetes because he met several risk factors such as age, upper limit overweight on the obesity side, and history of tobacco use.  

In the December 2015 remand, the Board remanded to obtain an addendum opinion on whether the Veteran's hypertension is as likely as not permanently aggravated by his service-connected diabetes mellitus.  

Such addendum opinion was obtained in January 2017, which states that "there is no medical knowledge available as to how an individual's hypertension will progress naturally, therefore it is less likely as not that the Veteran's hypertension was aggravated beyond natural progression by diabetes mellitus." 

The Board finds this addendum opinion lacks sufficient rationale and logical explanation.  For instance, we may not know how hypertension would progress naturally, but it is conceivably possible to determine the extent of worsening of his condition based on whether his hypertension has been well-controlled as expected or has required more than usual interventions, and if so, whether such interventions were necessitated by his diabetic conditions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  All attempts to obtain records should be documented in the claims folder.

2. Obtain clarification to the January 2017 VA medical opinion (from that examiner or a similarly situated examiner).  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.

The examiner should provide clarification to the opinion concerning whether the hypertension was aggravated (permanently made worse by) the service connected diabetes.  This should include consideration of whether the hypertension is or appears well controlled or whether unusual or aggressive means of controlling the hypertension are needed.  If aggressive methods are identified, it should be opined whether the need for those measures is because of the diabetes.  A discussion of whether the diabetes is well controlled may also be in order in responding to the above.  

A complete and fully explanatory rationale is requested for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


